IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MATTHEW RANCOSKY,                             : No. 124 WAL 2016
ADMINISTRATOR DBN OF THE ESTATE               :
OF LEANN RANCOSKY AND MATTHEW                 :
RANCOSKY, EXECUTOR OF THE                     : Petition for Allowance of Appeal from
ESTATE OF MARTIN L. RANCOSKY,                 : the Order of the Superior Court
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
WASHINGTON NATIONAL INSURANCE                 :
COMPANY, AS SUCCESSOR BY                      :
MERGER TO CONSECO HEALTH                      :
INSURANCE COMPANY, FORMERLY                   :
KNOWN AS CAPITAL AMERICAN LIFE                :
INSURANCE COMPANY,                            :
                                              :
                     Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue[s] set forth below. Allocatur is DENIED as to all

remaining issues. The issue[s], as stated by petitioner, is:


            Whether this Court should ratify the requirements of Terletsky v.
       Prudential Property & Casualty Insurance Co., 649 A.2d 680 (Pa. Super.
       1994), appeal denied, 659 A.2d 560 (Pa. 1995), for establishing insurer
       bad faith under 42 Pa.C.S. § 8371, and assuming the answer to be in the
       affirmative, whether the Superior Court erred in holding that Terletsky
       factor of a “motive of self-interest or ill-will” is merely a discretionary
       consideration rather than a mandatory prerequisite to proving bad faith?